     THOMAS A. JOHNSON, SBN 119203
 1   Law Office of Thomas A. Johnson
     400 Capital Mall, Suite 2560
 2   Sacramento, CA 95814
     Telephone: (916) 442-4022
 3
 4
                           IN THE UNITED STATES DISTRICT COURT
 5
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 6
 7                                                )   Case No. 2:17-cr-00238-TLN
     UNITED STATES OF AMERICA,                    )
 8             Plaintiff,                         )
                                                  )   STIPULATION AND ORDER FOR
 9         vs.                                    )   CONTINUANCE OF STATUS
10                                                )   CONFERENCE
     STEVE SUBAL SMITH,                           )
11            Defendant                           )   Date: 11/15/18
                                                  )   Time: 9:30 a.m.
12                                                )   Judge: Troy L. Nunley
13
14
                                          STIPULATION
15
16         The United States of America through its undersigned counsel, Rosanne Rust,
17   Assistant United States Attorney, together with Thomas A. Johnson, counsel for Steve
18   Subal Smith, hereby stipulate the following:
19      1. By previous order, this matter was set for Status Conference on November 15,
20         2018.
21      2. By this stipulation, defendant now moves to continue the Status Conference to
22         January 24, 2019, at 9:30 a.m. and to exclude time between November 15, 2018,
23         and January 24, 2019, under the Local Code T-4 (to allow defense counsel time to
24         prepare).
25      3. The parties agree and stipulate, and request the Court find the following:
26         a. A continuance is requested because the attorney for the defendant needs
27               additional time for the Defense Expert to conduct its own forensic
28               examination.

                                                                                        1|P a g e
 1        b. Attorney for defendant believes the failure to grant a continuance in this case
 2            would deny defense counsel reasonable time necessary for effective
 3            preparation, taking into account the exercise of due diligence. An extension is
 4            necessary for the continuity of defense counsel as well.
 5        c. The Government does not object to the continuance.
 6        d. Based on the above-stated findings, the ends of justice served by granting the
 7            requested continuance outweigh the best interests of the public and the
 8            defendants in a speedy trial within the original date prescribed by the Speedy
 9            Trial Act.
10        e. For the purpose of computing time under the Speedy Trial Act, 18 United
11            States Code Section 3161(h)(7)(A) within which trial must commence, the
12            time period of November 15, 2018, to January 24, 2019, inclusive, is deemed
13            excludable pursuant to 18 United States Code Section 3161(h)(7)(A) and
14            (B)(iv), corresponding to Local Code T-4 because it results from a continuance
15            granted by the Court at defendant’s request on the basis of the Court’s finding
16            that the ends of justice served by taking such action outweigh the best interest
17            of the public and the defendant in a speedy trial.
18     4. Nothing in this stipulation and order shall preclude a finding that other provisions
19        of the Speedy Trial Act dictate that additional time periods are excludable from
20        the period within which a trial must commence.
21
22   IT IS SO STIPULATED.
23   DATED: November 13, 2018                 By:    /s/ Thomas A. Johnson_____
                                                     THOMAS A. JOHNSON
24                                                   Attorney for Steve Subal Smith
25   DATED: November 13, 2018                        McGREGOR W. SCOTT
                                                     United States Attorney
26
                                              By: /s/ Rosanne Rust               _______
27                                                 ROSANNE RUST
                                                   Assistant U.S. Attorney
28


                                                                                        2|P a g e
 1                              ORDER
 2         IT IS SO ORDERED.
 3
 4   Dated: November 13, 2018
                                        Troy L. Nunley
 5                                      United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                       3|P a g e
